                Case 19-01298-MAM         Doc 332     Filed 05/20/20     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
In re:                                                        Case No. 18-16248-BKC-MAM
                                                              Chapter 7
CHANCE & ANTHEM, LLC,

         Debtor.
                                            /
ROBERT C. FURR not individually but                           ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
et al.
         Defendants.
                                                /

                      PLAINTIFF’S FIRST OMNIBUS NOTICE OF TAKING
                          RULE 7030 DEPOSITION OF DEFENDANTS

         Plaintiff, Robert C. Furr (the “Trustee” or “Plaintiff”), not individually, but as Chapter 7

Trustee of the bankruptcy estate of the Debtor Chance & Anthem, LLC (“Debtor” or “C&A”),

by and through undersigned counsel, and pursuant to Rule 30 of the Federal Rules of Civil

Procedure, made applicable to these proceedings by Rule 7030 of the Federal Rules of

Bankruptcy Procedure, will depose the following persons, under oath, on the following date,

time and location:
             Case 19-01298-MAM          Doc 332     Filed 05/20/20    Page 2 of 4




            NAME OF DEPONENT                           DATE & TIME               LOCATION



Jeffery Siskind, individually and as corporate
representative of Defendants (i) CANNAMED
PHARMACEUTICALS, LLC, a Maryland
Limited Liability Company; (ii) SISKIND
LEGAL SERVICES, LLC, a Florida Limited
Liability    Company;      (iii)  SOVEREIGN
GAMING & ENTERTAINMENT, LLC, a
Florida Limited Liability Company; (iv)
FLORIDA'S           ASSOCIATION             OF
COMMUNITY BANKS AND CREDIT
                                                          Friday,            Virtual Deposition
UNIONS, INC. a Florida Corporation; (v)
                                                    May 29, 2020 at 9:00    Details to be Provided
SYMPATICO EQUINE RESCUE, INC, a
                                                           a.m.                   to Parties
Florida Corporation; and (vi) as Trustee of the
SECOND        SISKIND       FAMILY      TRUST
(collectively, the “Corporate Adversary
Defendants”) with most knowledge of the
underlying facts, causes of action, and claims
asserted by the Plaintiff in the First Amended
Complaint including, but not limited to, the
answers and affirmative defenses asserted
thereto by each of the Corporate Adversary
Defendants.




       The deposition will be conducted pursuant to Rule 30 of the Federal Rules of Civil

Procedure, made applicable to these proceedings by Rule 7030 of the Federal Rules of

Bankruptcy Procedure, and will be taken before an officer authorized to record the testimony. If

the Deponent requires an interpreter, it is the Deponent’s responsibility to engage the

employment of such interpreter to be present at the deposition.

       The depositions are being taken for the purpose of discovery, for use at trial, or both of

the foregoing, or for such other purposes as are permitted under the Federal Rules of Civil




                                                2
             Case 19-01298-MAM          Doc 332     Filed 05/20/20     Page 3 of 4




Procedure, as made applicable to these proceedings by the Federal Rules of Bankruptcy

Procedure, and other applicable law, and shall continue day to day until completed.

       Respectfully submitted this 20th day of May, 2020.

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Co-Special Litigation Counsel for the Trustee
                                            100 S.E. 2nd Street, 44th Floor
                                            Miami, FL 33131
                                            Tel: (305) 349-2300
                                            Fax: (305) 349-2310

                                            By: /s/ Jesus M. Suarez
                                                   Jesus M. Suarez
                                                   Florida Bar No. 60086
                                                   Email: jsuarez@gjb-law.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

via CM/ECF notification upon all interested parties registered to receive electronic notification

on this matter and/or via U.S. Mail as indicated on the Service List below on this 20th day of

May, 2020.

                                            By: /s/ Jesus M. Suarez
                                               Jesus M. Suarez, Esq.

                                       SERVICE LIST

Served Via CM/ECF Notification

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com, way@womenatlawfl.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com


                                               3
             Case 19-01298-MAM         Doc 332     Filed 05/20/20      Page 4 of 4




Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Philip B Harris on behalf of Defendant CannaMed Pharmaceuticals, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
philip@philipbharris.com

Philip B Harris on behalf of Defendant OB Real Estate Holdings 1732, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Second Siskind Family Trust
philip@philipbharris.com

Philip B Harris on behalf of Defendant Siskind Legal Services
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sovereign Gaming and Entertainment, LLC
philip@philipbharris.com

Philip B Harris on behalf of Defendant Sympatico Equine Rescue, Inc.
philip@philipbharris.com

Philip B Harris on behalf of Defendant Tanya Siskind
philip@philipbharris.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com




                                               4
